Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed December 17, 2020. 
Claims 5-6 and 19 have been previously canceled.
Claims 1 and 24-25 are currently amended.
Claims 2-4, 7-18, and 20-23 are in their original presentation.
Claims 1-4, 7-18, and 20-25 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-4, 7-18, and 20-25 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 1 also recites “determining, by the computer system for a future time period, a predicted increase in costs for each attribute value via the linear regression model, wherein the dependent variable is a selected attribute of an electronic data record and the independent variable is a category associated with a claim type” in lines 17-20. There is no written description support for how the predicted increase in costs for each attribute value would be able to be calculated using a linear regression model where the input variables are “a category associated with a claim type” and an output variable that is “a selected attribute of an electronic data record”. Nowhere in the model are current or future costs analyzed or generated, and the specification does not provide a description of how the model would be able to make that determination.
Claims 2-4, 7-18, and 20-23 all ultimately depend from claim 1 and inherit the defects of the claim. Claims 2-4, 7-18, and 20-23 are rejected under 112(a) for the same reasons as claim 1.
Claims 24-25 recite similar claim limitations to the limitations at issue in claim 1 and are rejected for the same reasons as claim 1

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-18, and 20-25 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 1), a machine (claim 25), and an article of manufacture (claim 24) which is recited as a method, system, and non-transitory computer readable medium that performs the steps and/or functions of: A computer-implemented method for presenting on a display screen of a computing device a normalized health risk score, the method comprising: retrieving, by a computer system in operable communication with the computing device, one or more electronic data records representing claims data from a relational database of an electronic health record system for a plurality of individuals, each electronic record being encrypted using a PGP encryption key and comprising a medical claims attribute, a pharmacy claims attribute, and a lost time claims attribute indexed by each individual selected from the plurality of individuals in the relational database; decrypting the one or more electronic data records using the PGP encryption key that is accessible only by the computer system; determining, by the computer system, an average value for each attribute per individual; determining, by the computer system, a percentage contribution of each attribute value to total claim costs representing a sum of the plurality of attributes based on a linear regression model, wherein a selected decrypted electronic data record is a unit of analysis; determining, by the computer system for a future time period, a predicted increase in costs for each attribute value via the linear regression model, wherein the dependent variable is a selected attribute of an electronic data record and the independent variable is a category associated with a claim type; determining, by the computer system, the claim-specific weight for each of a plurality of categories within the attributes of the electronic data records based on a quotient of the determined predicted increase in costs for each attribute value divided by the determined average value for each attribute per individual for the medical claims multiplied by the determined percentage contribution of each attribute value to total claim costs from the medical claims; calculating, by the computer system, the health risk score for a selected individual by adding the determined claim-specific weights for the selected decrypted electronic data record; presenting, via a user interface of the display screen in communication with the computer system, in tabular form: the health risk score for the individual from the plurality of individuals; a historical trend of previously-determined health risk scores for the individual; and the claim-specific weights that are attributable to the individual; and generating an electronic alert for display on the user interface in response to the health risk score for the individual exceeding a predetermined threshold health risk score.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “mathematical concepts”, which include mathematical relationships, mathematical formulas or equations, mathematical calculations. 
The claim is directed to a system to perform the process of determining a patient’s health risk, which is done by the performing a series of mathematical calculations that comprises: determining an average value for each attribute per individual (using a linear regression model), determining a percentage contribution of each attribute value to total claim costs representing a sum of the plurality of attributes, determining a predicted increase in costs for each attribute value (using a linear regression model), determining the claim-specific weight for each of a plurality of categories within the attributes of the electronic data record (using a quotient of predicted increase divided by average value, multiplied by a percentage contribution factor), and calculating a health risk score (summing the determined claim-specific weights). Additionally, a determination that an alert condition exists is generated based on a comparison that the calculated health risk score is above a threshold value, which is the concept of mathematical inequalities and the historical trend presented is simply 
The limitations describing the score as “normalized” are merely describing the score and do not recite any additional steps to distinguish the score beyond the mathematical calculations already cited in the claims. However, in the interests of clarity, it is noted that normalization of a score is a mathematical concept that is used to convert raw data values to a separate range in the interests of comparison, so the use of the term normalized in the claim language is only further describing a mathematical relationship between the patient’s data and the patient’s health risk.

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The step of retrieving one or more electronic data records representing claims data from a relational database for a plurality of individuals is an example of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps specifying the data in the electronic data record comprising a medical claims attribute, a pharmacy claims attribute, and a lost time claims attribute indexed by each individual selected from the plurality of individuals in the relational database of an electronic health record system are examples of selecting by type or source the data to be manipulated, which is an extra-solution activity (MPEP 2106.05(g)). 

The steps of presenting, via a display in tabular form, the calculated health risk scores, the historical trends of the health risk scores, and the claim-specific weights attributable to the individual are examples of necessary data outputting. Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The steps reciting generically recited components of a computer system, such as a computer system in operable communication with the computing device, a PGP encryption, and a user interface of the display screen in communication with the computer system, only serve to generally link the implementation of the abstract idea to a technological environment, which would be a computer system in operable communication with a computing device and a display screen that has the ability to use PGP encryption..
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps describing the method as “a computer-implemented method” and reciting the use of computer components, such as retrieving by a computer system, decrypting by the computer system, determining by the computer system, calculating by the computer system, and presenting via a user interface, serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
see specification, par. [0060], “Encryption may be performed by way of any of the techniques now available in the art or which may become available-e.g., Twofish, RSA, El Gamal, Schorr signature, DSA, PGP, PKI, and symmetric and asymmetric cryptosystems.”).
The recited computer components (e.g., computer system, computing device, and display) are all generically recited components (see specification, par. [0052]-[0053]). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea.
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a generically recited computer system (par. [0053]), retrieving data from a memory, decrypting the data using well-understood, routine, and conventional decryption techniques (par. [0060]), analyzing the data using mathematical concepts to generate health risk scores, historical trends, alerts, and claim-specific weights, and outputting those results on the display of a generic computer (par. [0053]). This is a system of devices performing the abstract idea through these generically described devices performing 

Dependent Claim Analysis
Claims 2-4, 7-18, and 20-23 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-4, 7-18, and 20-23 recite the same abstract idea of mathematical concepts of claim 1.
Claims 2-4, 7-18, and 20-23 all recite additional limitations that amount to: insignificant extra-solution activity; a further description of the abstract idea without additional limitations that would amount to significantly more; or additional iterations of the same abstract idea.
Claims 2-4, 7, 17-18, and 20-23 all recite additional limitations that serve to select by type or source the data to be manipulated, which is an insignificant extra-solution activity (MPEP 2106.05(g)).
Claims 8-12 and 16 further describe the abstract idea by generating graphical representations of generated scores, which is the mathematical concept of plotting numbers on a graph relative to two axes.
Claim 13 recites an additional mathematical concept of normalizing data, which is manipulating the data set mathematically in order to produce a data set with a desired range of values.
Claims 14-15 recite additional limitations describing performing additional iterations of the abstract idea, which is still the performance of the same abstract idea.
Claim 11 recites additional limitations that also serve to generally link the performance of the abstract idea to a technological environment that is capable of outputting the results of the analysis as voice, text, or email, including color-coding of navigation routes through said geographic location.

Response to Arguments
112(a) Rejections
Applicant’s arguments and amendments, see Remarks, filed December 17, 2020, with respect to some of the 112(a) rejections have been fully considered and are persuasive.  The 112(a) rejections of the claims based on the distinction between independent variables, dependent variables, and claim-specific weights have been withdrawn. 

However, Applicant's arguments filed December 17, 2020, with respect to the remaining 112(a) rejections have been fully considered, and they are not persuasive.
The claims recite the limitation, “”determining… a predicted increase in costs for each attribute value via the linear regression model, wherein a dependent variable is a selected attribute of an electronic data record and a [sic] independent variable is a category associated with a claim type” in lines 17-20. There is no support for predicting an increase in costs using selected attributes of an electronic data record as a dependent variable and a category associated with a claim type as an independent variable. The specification, when describing the use of the linear regression model in par. [0020], recites the use of “cost from a particular claim type (e.g., medical claims) over a given period of time (e.g., one year)” as the dependent variables and “categories associated with the particular claim type (e.g., ‘lung cancer,’ ‘asthma,’ ‘diabetes,’ etc. for medical claims) that are dichotomous (i.e., measuring the presence or absence of each category for the individual)” as the independent variables. 
This shows that the dependent variable (i.e., the output variable) is the predicted costs for all claims of one claim type (e.g., the total cost for all medical claims), and the independent variable (i.e., the input variable) is the costs associated with each category of claims within that claim type (e.g., the total cost for all claims categorized as lung cancer, asthma, diabetes, etc.). However, there is nothing in the specification that describes the output variable being “a selected attribute of an electronic data record”. 


112(b) Rejections
Applicant’s arguments and amendments, see Remarks, filed December 17, 2020, with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections of the claims have been withdrawn. 

101 Rejections
Applicant's arguments filed December 17, 2020, have been fully considered but they are not persuasive.

Step 2A
With respect to the assertion that the claims are now directed towards the functioning of an electronic health record system, this argument is not persuasive. Additional limitation that merely recite the use of the claimed invention in a particular field of use or technological environment fall under the category of “generally linking the abstract idea to a particular field of use or technological environment,” and limitations that are identified as “generally linking” limitations are not considered sufficient to integrate the claimed invention into a practical application or amount to significantly more than an abstract idea (MPEP 2106.05(h), “The courts often cite to Parker v. Flook as providing a classic example of a field of use limitation. See, e.g., Bilski v. Kappos, 561 U.S. 593, 612, 95 USPQ2d 1001, 1010 (2010) ("Flook established that 
Similar to the claims at issue in Flook the use of the electronic health record system is only a token limitation because addition of the electronic record system to the abstract idea does not “alter or affect how the process steps of calculating [the score] were performed.” (MPEP 2106.05(h), “the additional element in Flook regarding the catalytic chemical conversion of hydrocarbons was not sufficient to make the claim eligible, because it was merely an incidental or token addition to the claim that did not alter or affect how the process steps of calculating the alarm limit value were performed.”)

With respect to the assertion that the claims recite an improvement to technology “by addressing a problem inherent in networked, distributed electronic health record systems over the Internet”, the arguments in support of this assertion are not persuasive.
In order to be considered an improvement to technology, it must be determined if the improvement is supported in the specification (MPEP 2106.05(a)). The Applicant cites to par. [0002] of the specification as support for this improvement. Par. [0002] does not provide support for the claimed invention providing an improvement to technology. Par. [0002] only states that many systems “calculate such scores based on a single diagnosis and/or fail to consider multiple sources of healthcare costs in calculating the score.” This is not describing the problem as being one that is technological in nature. 
The problem is only phrased as something “many” other systems do not do currently. By stating that “many” other systems use “a single diagnosis and/or fail to consider multiple 
Because there is nothing in the specification that provides support for the asserted technological solution being technological in nature (i.e., a problem that arises due to limitations in the prior art technological environments) or an improvement to technology (i.e., an improvement over conventional prior art systems), it cannot be said that the claims are directed towards an improvement to technology.

With respect to the assertion that “the accessibility and volume of electronic health data limits the conventional calculations described herein”, there is nothing in the original disclosure that provides support for such an asserted technological limitation in prior art systems. An assertion that prior systems fail to include or consider some data does not show that the prior art systems are not capable of accessing data of that type or show any limitations on the volume of data the prior art systems are capable of accessing.

With respect to the assertion that the claims are not an idea that has long existed, and the claims rely on data mining techniques that cannot be practically performed by pen and paper, these arguments are not relevant to the rejection that was made. Determining whether a claim recites long-standing practices is a concern to be addressed when considering whether the claims recite “certain methods of organizing human activity,” and determining whether a Id.; see also MPEP 2106.04(a)(2)).
With respect to the Applicant’s assertion that the claims do not recite mathematical concepts “on their own” (Remarks, pg. 15 [emphasis in original]), the arguments are not persuasive. The rejection does not state that the claims recite mathematical concepts on their own. The security concepts and other additional limitations are addressed in the rejection in Step 2A, Prong 2 and further in step 2B. The additional limitations in the claims were determined not to integrate the claimed invention into a practical application in Step 2A, Prong 2. Those same additional limitations were considered in Step 2B to determine whether they amounted to significantly more than the abstract idea, and it was determined that they did not.
	Because the claim recites an abstract idea and the additional limitations were determined not to have integrated the claimed invention into a practical application, the claimed invention is determined to be directed towards the abstract idea. Because the additional limitations also did not amount to significantly more than the abstract idea, the claimed invention is determined not to be patent eligible.

With respect to the Applicant’s assertion that the claims are not directed towards a mathematical concept because the “preamble of Applicant’s independent claims, for example, clearly direct the claims to an improved electronic health record system to provide normalized health risk scores” [emphasis in original], the arguments supporting this assertion are not persuasive. Normalization of a score is a mathematical concept where a set of scores are adjusted so that they can be more easily interpreted (e.g., placing a set of scores so they are on a scale from 1-10, converting raw scores into z-scores in a normally distributed data sample, 

With respect to the assertion that the rejection did not fairly evaluate the claimed invention by “disassembling the claims into a series of sub-inventions”, the arguments in support of this assertion is not persuasive. In Enfish, the rejection overgeneralized the claimed invention as simply organizing data into tables without considering the features that were improvements over prior databases and improved the functionality of the computing environment (Enfish, 822 F.3d at 1338-39). In the present application, the preamble of the claim recites “presenting on a display screen of a computing device a normalized health risk score,” and the limitations referred to the Applicant as “a series of sub-inventions” are the mathematical steps performed when calculating that score. By addressing each of the steps performed in the calculation and identifying them as a series of mathematical concepts, the rejection is not over-generalizing the claimed invention in a way similar to the one that was identified by the Federal Circuit in the Enfish decision, but rather it is identifying how the claimed invention is a mathematical relationship between the electronic data record and the risk score that is identified through a series of calculations.
	
	For at least the foregoing reasons, the arguments that the claims are not directed towards an abstract idea are not persuasive.

Step 2B
With respect to the arguments against Step 2B of the rejection, the arguments in support of this assertion are not persuasive.
Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));” (MPEP 2106.05.I.A).
The specification specifically states, “Any databases, systems, devices, servers or other components of the system may be located at a single location or at multiple locations, wherein each database or system includes any of various suitable security features, such as firewalls, access codes, encryption, decryption, compression, decompression, and/or the like. Encryption may be performed by way of any of the techniques now available in the art or which may become available-e.g., Twofish, RSA, El Gamal, Schorr signature, DSA, PGP, PKI, and symmetric and asymmetric cryptosystems.” (Par. [0059]-[0060]). This description shows that the receiving and decrypting of secured files is merely adding a conventional activity performed using conventional methods to the abstract idea, which is not sufficient to amount to significantly more than the abstract idea.

With respect to the assertion that “the claims cover not just any rules-based approach for determining a healthcare risk score to provide a user alert, but rather only the inventive 
“While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pre-empted, the claim should be eligible for patent protection"). See also Synopsys v. Mentor Graphics, 839 F.3d at 1150, 120 USPQ2d at 1483; FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1098, 120 USPQ2d 1293, 1299 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1320-21, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); Sequenom, 788 F.3d at 1379, 115 USPQ2d at 1158.” (MPEP 2106.04.I).
Even though the claims do not preempt every method for calculating a health risk score, the analysis of the claims according to the Alice/Mayo two-part analytical framework has resulted in a determination that the claims are ineligible.

With respect to the assertion that the claims recite “specific technologic modifications and non-conventional analysis of data records to securely manage the records and perform various data manipulation operations to improve the speed and accuracy of known systems”, this argument is not persuasive. The claims do not recite any technologic modifications, and the see specification, par. [0053]-[0062]).

	For at least the foregoing reasons, the arguments that the claimed invention recites an inventive concept that is significantly more than the abstract idea is not persuasive.

Because neither the arguments addressing whether the claims are not directed towards an abstract idea nor the arguments addressing whether the claims recite an inventive concept are persuasive, the argument that the claims are patent-eligible is not persuasive. Therefore, the 101 rejections will be sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GDM/Examiner, Art Unit 3686                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626